UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1228


RONALD G. BUFORD,

                       Plaintiff – Appellant,

          v.

AMMAR’S INC.,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:14-cv-00012-JPJ-PMS)


Submitted:   February 23, 2016             Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald G. Buford, Appellant Pro Se. Meredith Renee Fleming
Bergeson, Michael Nicholas Petkovich, JACKSON LEWIS PC, Reston,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald    G.   Buford     appeals     the   district    court’s     order

granting the Defendant’s motion for summary judgment in Buford’s

employment discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Buford v. Ammar’s, Inc.,

No. 1:14-cv-00012-JPJ-PMS (W.D. Va. Jan. 30, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2